UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-4526


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DEMARIO ABRAHAM,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:09-cr-00040-MR-4)


Submitted:   May 27, 2011                  Decided:   June 10, 2011


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James S. Weidner, Jr., LAW OFFICE OF JAMES S. WEIDNER, JR.,
Charlotte, North Carolina, for Appellant.      Anne M. Tompkins,
United States Attorney, Richard Lee Edwards, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Demario Abraham appeals the 134-month sentence imposed

following his guilty plea to one count of conspiracy to commit

an offense against the United States, in violation of 18 U.S.C.

§ 371 (2006) (“Count One”); one count of armed bank robbery, in

violation of 18 U.S.C. § 2113(d) (2006) (“Count Two”); and one

count of possession of a firearm during and in relation to a

crime of violence, in violation of 18 U.S.C. § 924(c) (2006)

(“Count Three”).         On appeal, Abraham argues that the district

court erred when it imposed a consecutive seven-year sentence on

Count Three pursuant to 18 U.S.C. § 924(c)(1)(A)(ii) because he

did not brandish a firearm.                  Finding no reversible error, we

affirm.

            We     review        de        novo     questions       of       statutory

interpretation arising from the imposition of a sentence.                            See

United States v. Brandon, 247 F.3d 186, 188 (4th Cir. 2001).

Section 924(c)(1)(A) requires the imposition of a consecutive

five-year   sentence      where       a    defendant    possesses    a   firearm      in

furtherance of a crime of violence; however, “if the firearm is

brandished,      [the   defendant         shall]   be   sentenced   to   a    term   of

imprisonment       of    not     less       than    7    years.”         18    U.S.C.

§ 924(c)(1)(A)(ii).            For    purposes     of   § 924(c),   “brandish”        is

defined as “to display all or part of the firearm, or otherwise

make the presence of the firearm known to another person, in

                                             2
order     to    intimidate         that    person,     regardless        of   whether         the

firearm        is    directly         visible     to   that    person.”        18     U.S.C.

§ 924(c)(4).

               Abraham         does     not     dispute    that     he    engaged        in     a

conspiracy          in    which    his    coconspirators          brandished       firearms.

Instead, he argues that, because he personally did not “display”

the   firearm,           he   lacked    the     specific   intent      required     to    have

brandished          the       firearm    and,     therefore,      be     subject    to        the

enhanced statutory penalty. *                     However, “[a] defendant may be

convicted of a § 924(c) charge on the basis of a coconspirator’s

use of a gun if the use was in furtherance of the conspiracy and

was reasonably foreseeable to the defendant.”                            United States v.

Wilson, 135 F.3d 291, 305 (4th Cir. 1998).                                Because it was

reasonably          foreseeable         that     Abraham’s     coconspirators            would

brandish firearms in furtherance of the conspiracy and they did,

in fact, do so, we hold that the district court did not err in

subjecting          Abraham        to     the     enhanced     penalties        found          in

§ 924(c)(1)(A)(ii).




      *
       Abraham seeks support from the Supreme Court’s discussion
in Dean v. United States, 129 S. Ct. 1849, 1853-54 (2009), of
§ 924(c)(4)’s requirement that “[t]he defendant must have
intended to brandish the firearm” for a specific purpose. Dean
does not bolster Abraham’s argument, however, as it does not
speak to the concept of coconspirator liability.



                                                 3
           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    4